Case 1:19-cv-00414-MSM-LDA Document 25 Filed 05/12/20 Page 1 of 5 PageID #: 257




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


                                           )
  GANESH MALDONADO                         )
  ROSENBERG,                               )
                                           )
        Plaintiff,                         )
                                           )
                                             C.A. No. 1:19-CV-00414-MSM-LDA
        v.                                 )
                                           )
  RTC INDUSTRIES, INC. and                 )
  MARK JERRAM,                             )
                                           )
        Defendants.                        )

                            MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       Before the Court is a Report and Recommendation (“R&R”) filed by Magistrate

 Judge Lincoln D. Almond, denying the defendants, RTC Industries, Inc. and Mark

 Jerram’s, Motion to Dismiss for Lack of Personal Jurisdiction or, in the Alternative,

 to Transfer Venue. (ECF No. 18.) The defendants timely objected. (ECF No. 19.)

 For the following reasons, the R&R is ACCEPTED and ADOPTED in full over the

 defendants’ objection.

                                  I.    BACKGROUND

       The plaintiff, Ganesh Maldonado Rosenberg, a Rhode Island resident, formerly

 was employed by RTC Industries, Inc. (“RTC”), an Illinois-based company that hired

 her to conduct RTC’s business in Rhode Island and the surrounding area. Mark

 Jerram held the position of “Senior Vice President, Create” and led the sales division

 of which the plaintiff was a part.

                                           1
Case 1:19-cv-00414-MSM-LDA Document 25 Filed 05/12/20 Page 2 of 5 PageID #: 258




       The plaintiff alleges that in 2018, while she was at onboarding and training at

 RTC’s offices in Illinois, Mr. Jerram subjected her to verbal and physical sexual

 harassment. In 2019, after the plaintiff returned from maternity leave and leave to

 care for her ailing father, Mr. Jerram terminated the plaintiff’s employment.

       The plaintiff filed suit in this Court alleging violation of Title VII of the Civil

 Rights Act of 1964, 42 U.S.C § 2000e et seq.; Title VII as amended by the Pregnancy

 Discrimination Act; the Americans with Disabilities Act, 42 U.S.C. § 12101; the

 Rhode Island Civil Rights Act, R.I.G.L. § 42-112-1 et seq.; the Rhode Island Fair

 Employment Practices Act, R.I.G.L. § 28-5-1 et seq; and civil battery by Mr. Jerram.

 (ECF No. 13.)

                             II.    STANDARD OF REVIEW

       A district court conducts a de novo review of a magistrate judge's

 determinations of dispositive pretrial motions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

 P. 72(b).   “The district judge may accept, reject, or modify the recommended

 disposition; receive further evidence; or return the matter to the magistrate judge

 with instructions.” Fed. R. Civ. P. 72(b)(3).

                                    III.   DISCUSSION

       The First Circuit has developed a three-prong test for analyzing the due

 process considerations for the existence of specific personal jurisdiction. First, the

 claim underlying the litigation must directly arise out of, or relate to, the defendant’s

 forum-state activities; second, the defendant’s in-state contacts must represent a

 purposeful availment of the privilege of conducting activities in the forum state,



                                            2
Case 1:19-cv-00414-MSM-LDA Document 25 Filed 05/12/20 Page 3 of 5 PageID #: 259




 thereby invoking the benefits and protections of that state’s laws and making the

 defendant’s involuntary presence before the state’s courts foreseeable; and third, the

 exercise of jurisdiction must, in light of the “Gestalt factors,” be reasonable. United

 Elec. Radio and Mach. Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1089

 (1st Cir. 1992). In ruling on the defendants’ Motion to Dismiss, Magistrate Judge

 Almond determined that the plaintiff had met the elements of the three-prong test.

 (ECF No. 18 at 6-12.) The defendants, however, argue that their in-state conduct

 does not form a material element of proof in plaintiff’s claim as, in their view, the

 alleged employment discrimination occurred in Illinois.

       The Court agrees with Magistrate Judge Almond’s assessment that this matter

 is an employment discrimination claim brought by a Rhode Island resident, working

 in Rhode Island, for an employer with a Rhode Island business presence, who

 specifically hired the plaintiff to conduct business for them in this state.       The

 defendant’s termination of the plaintiff’s Rhode Island-based employment was

 allegedly the result of gender and pregnancy discrimination and retaliation. For

 these reasons, the Court agrees with Magistrate Judge Almond that the defendants’

 contacts with the forum state gave rise to the plaintiff’s claims and that the

 defendants purposefully availed themselves to this forum. See Hugell v. McNell, 886

 F.2d 1, 4 (1st Cir. 1989) (holding that personal jurisdiction is proper when an

 intentional or harmful action from an out-of-state defendant is directed at the forum

 state, and the defendant knows that the plaintiff will be harmed by the action in the

 forum state); see also Brian Jackson & Co. v. Eximias Pharm. Corp., 248 F. Supp. 2d



                                           3
Case 1:19-cv-00414-MSM-LDA Document 25 Filed 05/12/20 Page 4 of 5 PageID #: 260




 31, 35-37 (D.R.I. 2003). Further, Magistrate Judge Almond correctly determined that

 this Court’s exercise of jurisdiction over the defendants is reasonable. In particular,

 the defendants have demonstrated no special or unusual burden to appearing in this

 forum that would outweigh the presumptive validity this Court must give to the

 plaintiff’s choice of forum. See BlueTarp Fin., Inc. v. Matrix Constr. Co., 709 F.3d 72,

 83 (1st Cir. 2013).

       The defendants also argue that Magistrate Judge Almond did not consider

 personal jurisdiction over Mark Jerram as separate and distinct from his employer,

 RTC. Because the specific claims against Mr. Jerram involve his alleged sexual

 harassment that occurred in Illinois, the defendants argue that he cannot be subject

 to this Court’s jurisdiction. The Court finds this argument to be unpersuasive and

 agrees with Magistrate Judge Almond that the allegations against Mr. Jerram “are

 not so limited.” (ECF No. 18 at 7.) Mr. Jerram was a Senior Vice President of the

 sales division within which the plaintiff worked, and he was the person who

 terminated her.       This termination, the plaintiff alleges, was the end result of

 pregnancy and associational disability discrimination and retaliation motivated in

 part by her rejection of Mr. Jerram’s sexual advances.     The Court therefore agrees

 that an exercise of jurisdiction over Mr. Jerram is proper.

       The Court also agrees with the portion of the R&R denying the defendants’

 transfer of venue request. While the defendants claim that many witnesses are

 located in Illinois, the plaintiff proffers that many live in Rhode Island. Those Rhode

 Island-based witnesses include the plaintiff’s five medical providers. Further, the



                                            4
Case 1:19-cv-00414-MSM-LDA Document 25 Filed 05/12/20 Page 5 of 5 PageID #: 261




 plaintiff lives in Rhode Island and Mr. Jerram no longer lives in Illinois—he currently

 lives in the United Kingdom. Magistrate Judge Almond therefore appropriately

 determined that transferring this case to Illinois only would shift the litigation

 burden from the defendants to the plaintiff. Such a burden flip from one party to the

 other does not justify a transfer out of the plaintiff’s preferred venue. See Eximias,

 248 F. Supp. 2d at 38.

                                  IV.    CONCLUSION

       For the foregoing reasons, the R&R (ECF No. 18) is ACCEPTED and

 ADOPTED in full. As such, the defendants’ Motion to Dismiss for Lack of Personal

 Jurisdiction or, in the Alternative, to Transfer Venue (ECF. No. 6) is DENIED.


 IT IS SO ORDERED.


 _________________________________
 Mary S. McElroy
 United States District Judge
 May 12, 2020




                                           5
